DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication No. 2019/0357291) and further in view of Alrabeiah et al. (“Deep Learning for mmWave Beam and Blockage Prediction Using sub-6GHz Channels”, ARXIV ORG, Cornell University Library, 201OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY, 14853.7 October 2019).

Regarding Claim 1, Zhou et al. teaches A method for wireless communications by a user equipment (UE)(Zhou et al. teaches that a wireless device performs failure event detection and/or failure recovery for multiple active resources (par [0004])), comprising: receiving one or more reference signals (RSs) on a first radio frequency band (Zhou et al. teaches that the base station communicates with the wireless device using bandwidth parts (BWPs) for PCell and Scell (par [0371][0403]; FIG. 10)); BWPs have similar channel conditions such as in high frequencies, e.g., 60 GHz (par [0636]); first BWP group is in a low frequency, less than 6GHz, and the second BWP group is in a high frequency, more than 6 GHz (par [0540]); wireless device uses CSI-RS for estimating a beam quality of a link between the wireless device and the base station (par [0287]); the base station transmits configured CSI-RS resources (par [0288]); wireless device monitors a downlink radio link quality for detection of a failure event such as a beam failure (par [0504][0509])); and initiating a beam failure recovery procedure for a second radio frequency band (second active resource) based, at least in part, on the one or more RSs received on the first radio frequency band (Zhou et al. teaches that the wireless device performs failure event detection for each active resource and that the wireless device performs a second failure event detection for a second active resource based on the first failure event detection (par [0509]; FIG. 33); the wireless device measures a downlink radio link quality associated with the one or more RSs for the first BWP for failure event detection (par [0506]); wireless device initiate a recovery procedure (par [0546]; FIG. 39)).  
	Although teaching that the failure event detection occurs separately, and that wireless device detects a failure event based on the first failure event detection, Zhou et al. does not explicitly teach and initiating a beam failure recovery procedure for a second radio frequency band based, at least in part, on the one or more RSs received on the first radio frequency band.  Alrabeiah et al. teaches such a limitation more explicitly. 
	Alrabeiah et al. is directed to Deep Learning for mmWave Beam and Blockage Prediction Using sub-6GHz Channels.  More specifically, Alrabeiah et al. teaches using sub-6GHz channels to predict/infer mmWave beams (page 8, 1st paragraph under subheading IV).  In doing so, Alrabeiah et al. teaches that one uplink pilot is sent to estimate the sub-6GHz channels and this channel is passed to the deep learning model which predicts which mmWave beam should be used (page 12, 2nd paragraph).   In other words, measurement on sub-6GHz initiates the prediction estimation for mmWave beam. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. so that the beam failure recovery procedure is initiated for second radio frequency band based at least in part, on the one or more RSs received on the first radio frequency band, as taught by Alrabeiah et al.  The modification would have allowed the system to predict the optimal mmWave beams directly from the knowledge of the sub-6GHz channels with an arbitrarily small error while requiring no beam training overhead (see Alrabeiah et al., page 10, 1st paragraph under section B; page 1, Abstract). 

Regarding Claim 2, the combined teachings of Zhou et al. and Alrabeiah et al. teach The method of claim 1, and further, the references teach  further comprising: measuring the one or more RSs on the first radio frequency band (Zhou et al. teaches that the wireless device performs failure event detection for a first active BWP (par [0509]); the wireless device measures a downlink radio link quality associated with the one or more RSs for the first BWP for failure event detection (par [0506])); and performing beam failure detection (BFD) for the second radio frequency band based, at least in part, on one or more measurements of the one or more RSs on the first radio frequency band (Zhou et al. teaches that the wireless device performs failure event detection for each active resource and that the wireless device performs a second failure event detection for a second active resource based on the first failure event detection (par [0509]; FIG. 33)).

Regarding Claim 3, the combined teachings of Zhou et al. and Alrabeiah et al. teach The method of claim 2, and further, the references teach wherein performing BFD for the second radio frequency band comprises: estimating one or more channel parameters of the second radio frequency band using a machine learning (ML) algorithm with the one or more measurements of the one or more RSs on the first radio frequency band as input (Alrabeiah et al. teaches that a base station is communicating with one mobile user using two transceivers, and that one is working at sub-6GHz and the other one is operating at a mmWave frequency band (page 4, 1st paragraph under subheading System and Channel Models; FIG. 1).  Further. Alraneiah et al. teaches mmWave beams are predicted using sub-6GHz channels (section IV), and that deep learning models are exploited to predict the optimal mmWave beams using sub-6GHz channels with a probability of error that can be made arbitrarily small (page 8, section IV and section IV-B); and comparing the estimated one or more channel parameters of the second radio frequency band to a BFD threshold for the second radio frequency band (Zhou et al. teaches that any quantity of RS sets is used for failure event detection associated with any quantity of BWPs, and that one or more failure event configuration parameters comprise one or more thresholds for failure event detection (par [0506])).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. so that one or more channel parameters of the second radio frequency band is estimated using a machine learning algorithm with one or more measurements of the one or more RSs on the first radio frequency band, as taught by Alrabeiah et al.  The modification would have allowed the system to predict the optimal mmWave beams directly from the knowledge of the sub-6GHz channels with an arbitrarily small error while requiring no beam training overhead (see Alrabeiah et al., page 10, 1st paragraph under section B; page 1, Abstract). 

Regarding Claim 4, the combined teachings of Zhou et al. and Alrabeiah et al. teach The method of claim 3, and further, the references teach wherein performing BFD for the second radio frequency band comprises: detecting beam failure for the second radio frequency band when the estimated one or more channel parameters of the second radio frequency band are below the BFD threshold for the second radio frequency band for at or above a threshold number of measurement instances (Zhou et al teaches the wireless device starts the first timer when the first timer value based on receiving a first quantity of consecutive out-of-sync indications for the cell from a lower layer (par [0580]); one or more of the consecutive out-of-sync indications comprise the first indication triggered by a first downlink radio link quality that is assessed based on a first set of resources associated with the first active BWP (par [0581]); wireless device determines whether a measurement corresponding to a BLER fails to satisfy the first threshold (par [0581])).  

Regarding Claim 7, the combined teachings of Zhou et al. and Alrabeiah et al. teach The method of claim 2, and further, the references teach wherein the one or more measurements on the first radio frequency band comprises one or more reference signal receive power (RSRP) measurements, one or more positioning measurements, one or more raw channel measurements, one or more channel impulse response (CIR) measurements, one or more angle of departure (AoD) measurements, one or more delay measurements, or a combination thereof (Zhou et al. teaches that the wireless device assesses a downlink radio link quality of the one or more first RSs by comparing a BLER associated with the first RSs to a first threshold, where the first threshold is an L1-RSRP (par [0635][0639]), indicating that RSRP is measured).  

Regarding Claim 8, the combined teachings of Zhou et al. and Alrabeiah et al. teach The method of claim 2, and further, the references teach wherein the estimated one or more channel parameters comprises estimated one or more reference signal receive power (RSRP) values (Zhou et al. teaches that the wireless device assesses a downlink radio link quality of the one or more first RSs by comparing a BLER associated with the first RSs to a first threshold, where the first threshold is an L1-RSRP (par [0635][0639]), indicating that RSRP is measured).  

Regarding Claim 9, the combined teachings of Zhou et al. and Alrabeiah et al. teach The method of claim 1, and further, the references teach wherein the first radio frequency band is in a sub-6 GHz radio frequency range and the second radio frequency band is in a millimeter wave (mmW) radio frequency range (Zhou et al. teaches that the first BWP group is in a low frequency, less than 6GHz, and the second BWP group is in a high frequency, more than 6 GHz (par [0540]); Alrabeiah et al. teaches that the other antenna operates at a mmWave frequency band (page 4, 1st paragraph under subheading II. System and channel models). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. so that the second frequency band is in a millimeter wave radio frequency range, as taught by Alrabeiah et al.  The modification would have allowed the system to enable mobility and reliability in scalable mmWave systems (see Alraneiah et al., page 1, Abstract). 

Regarding Claims 15-18 and 21-23, Claims 15-18 and 21-23 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-4 and 7-9.   Therefore, claims 15-18 and 21-23 are also rejected for similar reasons set forth in claims 1-4 and 7-9.

Claims 10-11. 13. 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication No. 2019/0357291) and further in view of Matsumura et al. (U.S. Patent Application Publication No. 2021/0315041).

Regarding Claim 10, Zhou et al. teaches A method for wireless communications by a base station (BS)(gNB (par [0223]; FIG. 1), comprising: sending a first one or more reference signals (RSs) to a user equipment (UE) on a first radio frequency band (Zhou et al. teaches that a wireless device receives one or more RRC messages comprising configuration parameters of a cell (par [0545]); cell comprises one or more BWPs and each BWP is associated with one or more RSs (Par [0545]); the configuration parameters comprises one or more failure event configuration parameters for each of one or more BWPs comprising a set of reference signal resource configuration for each BWP (par [0506]); the wireless device measures quality of a beam pair link using one or more RSs (par [0283])); receiving a request from the UE, in response to the first one or more RSs on the first radio frequency band, to send a second one or more RSs on a second radio frequency band (Zhou et al. teaches that the wireless device sends one or more beam management reports to a base station (par [0290]); beam management reports indicate one or more beam pair quality parameters comprising an RSRP (par [0290]); wireless device sends and/or receive one or more messages via an active BWP of the one or more BWPs configured on the PSCell (par [0554]); one or more messages are transmitted by a base station (par [0555])); and sending the second one or more RSs to the UE on the second radio frequency band (Zhou et al. teaches the wireless device receives one or more RRC messages comprising configuration parameters of a cell (par [0545]); cell comprises one or more BWPs and each BWP is associated with one or more RSs (Par [0545]); the configuration parameters comprises one or more failure event configuration parameters for each of one or more BWPs comprising a set of reference signal resource configuration for each BWP (par [0506])).  
	Although teaching that the base station sends a set of reference signal configuration as noted above indicating that the reference signals are transmitted, Zhou et al. does not explicitly teach receiving a request from the UE, in response to the first one or more RSs on the first radio frequency band, to send a second one or more RSs on a second radio frequency band.  Matsumura et al. teaches such a limitation. 
	Matsumura et al. is directed to user terminal and radio communication method.  More specifically, Matsumura et al. teaches that UE transmits a beam failure recovery request (FIG. 11A) and starts a search for a new candidate beam to be newly used for communication (par [0050]).  Further, Matsumura et al. teaches that by measuring a given RS, the UE selects a new candidate beam corresponding to the RS (par [0050]).  RS is received in response to UE transmitting BFRQ, that is transmitted when UE detecting an occurrence of beam failure (par [0006]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. so that second one or more RSs is sent on a second radio frequency band when receiving a request from the UE in response to the first one or more RSs on the first radio frequency band, as taught by Matsumura et al.  The modification would have allowed the system to properly control communication even when a BFR procedure is performed in multiple cells (see Matsumura et al., par [0009]). 

Regarding Claim 11, the combined teachings of Zhou et al. and Matsumura et al. teach The method of claim 10, and further, the references teach further comprising: receiving, from the UE, a beam failure recovery request message for the second radio frequency band (Matsumura et al. teaches that UE transmits BFRQ, which is transmitted when UE detecting an occurrence of beam failure (par [0006]; FIG. 11A); base station determines that the UE has detected a beam failure when a beam recovery request is received from the UE (par [0049]); by measuring a given RS, the UE selects a new candidate beam corresponding to the RS (par [0050]; FIG. 11B), indicating such process is for new Scell).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. so that the beam failure recovery request message for the second radio frequency band is received from the UE, as taught by Matsumura et al.  The modification would have allowed the system to properly control communication even when a BFR procedure is performed in multiple cells (see Matsumura et al., par [0009]). 

Regarding Claim 13, the combined teachings of Zhou et al. and Matsumura et al. teach The method of claim 10, and further, the references teach wherein receiving the request from the UE to send the second one or more RSs on the second radio frequency band comprises receiving the request on a physical uplink control channel (PUCCH)(Matsumura et al. teaches that UE transmits BFRQ uplink (FIG. 11A), indicating such is transmitted on PUCCH).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. so that the request is received on PUCCH, as taught by Matsumura et al.  The modification would have allowed the system to properly control communication even when a BFR procedure is performed in multiple cells (see Matsumura et al., par [0009]). 

Regarding Claims 24-25 and 27, Claims 24-25 and 27 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 10-11 and 13.   Therefore, claims 24-25 and 27 are also rejected for similar reasons set forth in claims 10-11 and 13.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication No. 2019/0357291, Matsumura et al. (U.S. Patent Application Publication No. 2021/0315041), and further in view of Alrabeiah et al. (“Deep Learning for mmWave Beam and Blockage Prediction Using sub-6GHz Channels”, ARXIV ORG, Cornell University Library, 201OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY, 14853.7 October 2019).

Regarding Claim 12, the combined teachings of Zhou et al. and Matsumura et al. teach The method of claim 10, and further, the references teach wherein the first radio frequency band is in a sub-6 GHz radio frequency range and the second radio frequency band is in a millimeter wave (mmW) radio frequency range (Zhou et al. teaches that the first BWP group is in a low frequency, less than 6GHz, and the second BWP group is in a high frequency, more than 6 GHz (par [0540])).  
	Although teaching that the second BWP group is in a high frequency, more than 6 GHz, Zhou et al. does not explicitly teach wherein the first radio frequency band is in a sub-6 GHz radio frequency range and the second radio frequency band is in a millimeter wave (mmW) radio frequency range.  Alrabeiah et al. teaches such a limitation. 
	Alrabeiah et al. is directed to Deep Learning for mmWave Beam and Blockage Prediction Using sub-6GHz Channels.  More specifically, Alrabeiah et al. teaches that the other antenna operates at a mmWave frequency band (page 4, 1st paragraph under subheading II. System and channel models). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. and Matsumura et al. so that the second frequency band is in a millimeter wave radio frequency range, as taught by Alrabeiah et al.  The modification would have allowed the system to enable mobility and reliability in scalable mmWave systems (see Alrabeiah et al., page 1, Abstract). 

Regarding Claim 26, Claim 26 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 12.   Therefore, claim 26 is also rejected for similar reasons set forth in claim 12.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication No. 2019/0357291, Matsumura et al. (U.S. Patent Application Publication No. 2021/0315041), and further in view of Lee et al. (U.S. Patent Application Publication No. 2018/131426)).

Regarding Claim 14, the combined teachings of Zhou et al. and Matsumura et al. teach The method of claim 10, however, the references do not explicitly teach wherein receiving the request from the UE to send the second one or more RSs on the second radio frequency band comprises receiving a request, from the UE, to transmit one or more on-demand beam failure detection (BFD) RSs on the second radio frequency band.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to apparatus and method for beam management in wireless communication system.  More specifically, Lee et al. teaches that according to the need, the UE request transmission of a CSI-RS (par [0113]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou et al. and Matsumura et al. so that the request to transmit one or more on-demand beam failure detection RSs is received, as taught by Lee et al.  The modification would have allowed the system to configure CSI-RS when it is necessary (see Lee et al., par [0113]). 

Regarding Claim 28, Claim 28 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 14.   Therefore, claim 28 is also rejected for similar reasons set forth in claim 14.

Allowable Subject Matter
Claims 5-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414